MEMORANDUM**
Jose Luis Miranda-Trujillo, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We review the denial of a motion to reopen for abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
The BIA correctly determined that Miranda-Trujillo did not meet the requirements for asserting an ineffective assistance of counsel claim set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824 (9th Cir.2003) (for the BIA to grant a motion to reopen based on ineffective assistance of counsel, petitioner must: (1) provide an affidavit describing agreement with counsel in detail; (2) inform counsel of the allegations and afford counsel an opportunity to respond; and (3) report whether a complaint of ethical or legal violations has been filed with the proper authorities and if not, why not). Here, the record does not include evidence of a bar complaint or an explanation of its absence, and Miranda-Trujillo’s declaration does not describe the agreement with his prior counsel. C.f. Rojas-Garcia, 339 F.3d at 825.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.